At the outset, I would 
like to join previous speakers in congratulating the 
President of the General Assembly on his election to 
serve at its sixty-eighth session. I am confident that 
his experience in international affairs will contribute 
to the success of this session. I would also like to take 
this opportunity to commend his predecessor, Mr. Vuk 
Jeremi., for his wise leadership during the last session, 
and to thank Secretary-General Ban Ki-moon and his 
staff for their tireless efforts to promote global peace, 
security and development.

The United Arab Emirates continues to firmly 
believe in the purposes and principles of the United 
Nations, as enshrined in its Charter, calling for the 
protection of international peace and security, the 
promotion of peaceful coexistence among nations and 
peoples through the peaceful resolution of international 
disputes, respect for the provisions of international 
law, and non-interference in the internal affairs of 
States. Those goals also call for us to foster a climate 
favourable to international relations based on tolerance, 
non-violence and recognition of others. My country 
has followed such an approach in its regional and 
international relations.

However, we cannot conceal our deep concern at 
the recent events in the Arab region associated with 
sectarian strife, an escalation in terrorist attacks 
and growing incitement to violence, which, in turn, 
have given rise to extreme polarization in the region 
and among its peoples, severely impacting stability 
and development. In the Arab Gulf, we see how 
extremism and terrorism in the Kingdom of Bahrain 
are threatening to undermine security and stability and 
destroy a history of tolerance in which sectarianism has 
never played any role. The situation has been further 
aggravated by the politicization and exploitation of 
the religion of Islam by those seeking to use it as a 
tool to exclude and marginalize other segments of 
society, which, until now, had all lived in constructive, 
harmonious and peaceful coexistence.

All of this has led to widespread fears about the 
fate of the national State and what that implies in 
terms of the undermining of the pillars of the State, 
the wasting of its resources and the weakening of its 
economy. As members may be aware, such difficult 
conditions have put the young people of the region in 
jeopardy of falling into the clutches of extremism and 
violence, especially in a climate of growing despair and 
lack of opportunities.

That is why the United Arab Emirates gives 
paramount importance to its efforts aimed at promoting 

a culture of moderation and non-violence and fighting 
extremism in all its forms. In that regard, I refer in 
particular to my country’s initiative to fight extremism 
through the Hedayah International Centre of Excellence 
for Countering Violent Extremism. The United Arab 
Emirates actually proposed the Centre’s establishment 
at a meeting held here at the United Nations, and today 
the Centre is seeing the light.

In that context, I can only condemn in the strongest 
possible terms all cowardly attacks, but particularly 
the terrorist attack committed at the shopping centre 
in Nairobi, which resulted in the deaths of dozens of 
innocent victims.

The United Arab Emirates is deeply disappointed 
at the international community’s inability to put an 
immediate end to the worsening tragedy of the brotherly 
Syrian people caused by continual military actions and 
indiscriminate and systematic bombings by Syrian 
forces in Damascus. So far, more than 100,000 people 
have been killed and millions of people have been 
injured or displaced. This is an extremely dangerous 
violation of international law and international 
humanitarian law.

We are deeply concerned at the increasingly serious 
implications of the conflict in Syria and the entire region. 
We strongly condemn and reject all crimes against 
humanity committed by the Syrian regime, especially 
the chemical attack against Ghouta, Damascus, which 
killed thousands of civilians, including children. 
We therefore call upon the international community 
to take all measures necessary to punish the Syrian 
regime for its massacring of civilians. The Assembly 
should be aware of the frustration that we and the 
majority of countries in the region feel with respect 
to the dysfunction of United Nations mechanisms that 
could have prevented the Syrian regime’s aggressive 
acts against its own people. The Organization’s failure 
to act is directly responsible for exacerbating the 
humanitarian tragedy that we are witnessing in Syria 
today. It is also responsible for the threat to the Syrian 
State, Syrian society and the Syrian people.

The United Arab Emirates has fulfilled its 
responsibilities with respect to ongoing relief operations 
for the Syrian people and continues to provide all kinds 
of aid — building hospitals, providing medical supplies 
and staffing medical teams. It calls for concerted 
international and regional efforts, directly or through 
international organizations, to meet the humanitarian 
needs of Syrians displaced inside Syria and across 
the country’s borders, with a view to alleviating their 
suffering.

In that context, we are seeking in these meetings 
to address the issues of our region, its stability and 
its future. That the issues and events that take place 
in Egypt are very important and cannot be overlooked 
is beyond question. Egypt is a pivotal State whose 
stability and civil peace signify that the region is 
beginning to recover. Accordingly, the United Arab 
Emirates is following with great interest the positive 
developments that are occurring in Egypt, as we firmly 
believe that Egypt plays a key role in ensuring stability, 
development and prosperity. There is no doubt that a 
stable and calm Egypt is vital to security and peace, 
not only in the Arab region, but in the world as a whole.

On 30 June, Egypt experienced a second wave of 
revolution, when tens of millions of Egyptians expressed 
their resolute will to draw up a road map for a better 
future for their country. In it the ground is laid for an 
inclusive democratic path based on the participation of 
all segments of society without any exceptions, within 
the framework of a policy characterized by moderation, 
centrism, non-violence and the non-use of religion as a 
means to exclude or classify or to foment sectarianism or 
hatred. The United Arab Emirates therefore believes that 
the sovereign measures implemented by the Egyptian 
Government to protect national security and the steps 
it has taken to implement the road map supported by 
the people give grounds for optimism and enhance the 
Egyptian Government’s credibility. I would also take 
this opportunity to urge the international community to 
stand behind Egypt at this critical juncture and support 
the sincere efforts of its interim Government to lay 
the foundations of stability, development and civilian 
constitutional rule.

The United Arab Emirates recognizes the suffering 
of the Arab region caused by the interference of others 
in its internal affairs and the ensuing threats to national 
statehood generally. We therefore wish to warn of the 
danger of interfering in the domestic affairs of Egypt 
and call on everyone to refrain from disrupting the 
country’s march towards stability and democracy.

The issues that the Arab region faces are all 
interconnected. Everyone in this Hall realizes that 
peace emerges as a central and relevant issue to all 
that is occurring there. Although many decades have 
passed, the Palestinian people continue to look forward 



to realizing their right to self-determination and the 
establishment of an independent State, with East 
Jerusalem as its capital, based on international legal 
instruments that recognize their right to establish a 
State, in line with the 4 June 1967 borders, as confirmed 
by United Nations resolutions and in accordance with 
the Arab Peace Initiative.

In that regard, I wish to take this opportunity 
to welcome the relaunching of peace talks under the 
auspices of the United States. We hope that those 
talks will lead to positive results in the form of the 
establishment of a Palestinian State. We also welcome 
the European Union’s constructive position consisting 
of non-recognition of the legitimacy of the Israeli 
settlements and the decision to cease its dealings with 
them. The United Arab Emirates is ready to contribute 
to a successful outcome of the new initiative in order 
to achieve security, peace and economic growth in that 
important part of the world.

Security and stability in the Gulf region represent 
a high priority in the balanced policy that we have 
derived from principles found in the Charter of the 
United Nations and the provisions of international law, 
especially those that call for peaceful coexistence, 
confidence-building, good neighbourliness, mutual 
respect, non-interference in the internal affairs of States, 
and the pursuit of peaceful means in the resolution of 
conflicts and disputes. Based on those principles, my 
Government expresses, once again, its regret at the 
continued Iranian occupation of our three islands — Abu 
Musa, Greater Tunb and Lesser Tunb — and demands 
that the undiminished sovereignty of the United Arab 
Emirates over those islands be fully restored.

We emphasize that all actions and measures taken 
by the Iranian occupation authorities are considered 
null and void and are contrary to international law 
and all norms of common human values. Therefore, 
we call upon the international community to urge Iran 
to respond to my country’s repeated peaceful, sincere 
request for a just settlement of the dispute, either 
through direct, serious negotiations between our two 
nations or by referring the case to the International 
Court of Justice, in accordance with the principles of 
the Charter of the United Nations and the provisions of 
international law.

Acting from our firm principles in regional and 
international relations, we welcome the declared 
approach of Mr. Hassan Rouhani, President of the 
Islamic Republic of Iran. We affirm that our country 
will sincerely cooperate with him in the interest of 
promoting security, stability and prosperity in the 
region.

There has been considerable debate about Iran’s 
nuclear programme. Many suspicions revolve around 
it. Therefore, we urge Iran to constructively cooperate 
with the International Atomic Energy Agency, defuse 
all scepticism about the peaceful nature of its nuclear 
activities, and act with full transparency and clarity 
to avoid any negative consequences that could arise 
from the absence of such cooperation. The United Arab 
Emirates does, however, believe that the peaceful use 
of nuclear energy has become an urgent requirement to 
meet today’s growing demand for energy.

We are proud that we are a nation that has pioneered 
peaceful uses of nuclear energy, which are surrounded 
by all possible security and safety guarantees. The 
United Arab Emirates has opened the way for the 
introduction of renewable energy and the development 
of clean-energy technologies as its contribution to 
humankind in protecting the planet from the negative 
effects of climate change.

The United Arab Emirates firmly believes in 
the necessity of achieving human development at the 
national and international levels. That goal can be 
achieved only when a number of conditions are met, 
including respect for human rights and for the equality 
of all without discrimination on the basis of gender, 
ethnicity, religion, language or any other ground. That 
requires due regard for human dignity, the renunciation 
of violence and the prohibition of torture and abuse. 
The United Arab Emirates has been encouraged by the 
positive response to its periodic report by the members 
of the Human Rights Council, who commended the 
country’s achievements and progress.

Achieving overall human development requires the 
creation of an environment conducive to tolerance and 
moderation, free of any incitement to hatred. In that 
context, it is necessary to support and promote dialogue 
among different countries and religions, without 
arrogance or superiority on the part of any culture over 
another, because each culture has something to give 
and something to gain with respect to another’s culture.

The empowerment of women, the recognition 
of their vital role in communities and the protection 
of women against discrimination in various fields 
are imperatives for the international community. 



The United Arab Emirates is proud of the significant 
measures it has taken in that respect, which have won 
the United Arab Emirates a high ranking among the 
countries in the region. Our country has also made 
significant strides in combating human trafficking, 
and it has developed national legislation to stand firm 
against that inhumane crime.

Achieving sustainable development for all people 
is a major priority for the United Nations and its 
Member States and one which will require scientific 
and technical cooperation, as well as the transfer 
of technology between developed and developing 
countries, to further the common good of all peoples 
and countries of the world.
